ON PETITION FOR REHEARING
McCORD, Chief Judge.
By petition for rehearing appellees, Ebb W. Pate and Merri M. Pate, call our attention to an erroneous statement contained in the opinion in this cause. The opinion states that, both at the conclusion of the ■Pates’ case and at the conclusion of the evidence, appellants moved for a directed verdict in their favor and that the trial court reserved ruling on the motion until after the verdict was rendered and then denied it and entered the final judgment. The motion for directed verdict which the trial court reserved ruling upon was the motion of appellee, Alligator Point Marina, Inc. The trial judge did not reserve ruling on the Pates’ motions but ruled upon each after hearing argument at the time it was made. This erroneous statement does not change the ruling of our previous opinion. To correct the error, it is ordered that the sentence [beginning in line 8 from the top of page 940, column 1] is stricken, said sentence stating as follows:
“The trial court reserved ruling on the motion until after the verdict was rendered and then denied it and entered the final judgment.”
In lieu thereof, the following sentence is inserted:
“The motions were denied.”
We have considered the other points raised by the Pates in their petition for rehearing and find them to be without merit.
Petition for rehearing DENIED.
BOYER and MILLS, JJ., concur.